UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-14157 TELEPHONE AND DATA SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 36-2669023 (State or other jurisdiction or incorporation of organization) (I.R.S. Employer Identification No.) 30 North LaSalle Street, Chicago, Illinois 60602 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (312) 630-1900 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b‑2 of the Exchange Act. Large accelerated filerx Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at June 30, 2012 Common Shares, $.01 par value 101,495,552 Shares Series A Common Shares, $.01 par value 7,135,334 Shares Table of contents Telephone and Data Systems, Inc. Quarterly Report on Form 10-Q For the Quarterly Period Ended June 30, 2012 Index Page No. Part I. Financial Information Item 1. Financial Statements (Unaudited) Consolidated Statement of Operations Three and Six Months Ended June 30, 2012 and 2011 3 Consolidated Statement of Comprehensive Income Three and Six Months Ended June 30, 2012 and 2011 4 Consolidated Statement of Cash Flows Six Months Ended June 30, 2012 and 2011 5 Consolidated Balance Sheet June 30, 2012 and December 31, 2011 6 Consolidated Statement of Changes in Equity Six Months Ended June 30, 2012 and 2011 8 Notes to Consolidated Financial Statements 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Overview 26 Six Months Ended June 30, 2012 and 2011 32 Results of Operations — Consolidated 32 Results of Operations — U.S. Cellular 34 Results of Operations — TDS Telecom 39 Three Months Ended June 30, 2012 and 2011 44 Results of Operations — Consolidated 44 Results of Operations — U.S. Cellular 45 Results of Operations — TDS Telecom 47 Recent Accounting Pronouncements 51 Financial Resources 51 Liquidity and Capital Resources 54 Application of Critical Accounting Policies and Estimates 58 Safe Harbor Cautionary Statement 62 Item 3. Quantitative and Qualitative Disclosures About Market Risk 65 Item 4. Controls and Procedures 66 Part II. Other Information 67 Item 1. Legal Proceedings 67 Item 1A. Risk Factors 67 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 67 Item 5. Other Information 68 Item 6. Exhibits 68 Signatures 69 Table of contents Part I. Financial Information Item 1. Financial Statements Telephone and Data Systems, Inc. Consolidated Statement of Operations (Unaudited) Three Months Ended Six Months Ended June 30, June 30, (Dollars and shares in thousands, except per share amounts) Operating revenues $ 1,323,169 $ 1,279,640 $ 2,628,960 $ 2,538,321 Operating expenses Cost of services and products (excluding Depreciation, amortization and accretion expense reported below) 527,670 476,118 1,036,881 965,159 Selling, general and administrative 502,404 479,884 1,010,003 968,695 Depreciation, amortization and accretion 198,509 193,045 395,943 383,858 Loss on impairment of intangible assets 515 — 515 — Loss on asset disposals, net 2,995 3,238 900 4,381 Total operating expenses 1,232,093 1,152,285 2,444,242 2,322,093 Operating income 91,076 127,355 184,718 216,228 Investment and other income (expense) Equity in earnings of unconsolidated entities 25,392 22,590 48,781 41,978 Interest and dividend income 2,352 2,093 4,535 4,717 Gain (loss) on investment (3,728 ) 13,373 (3,728 ) 13,373 Interest expense (23,139 ) (45,417 ) (47,603 ) (71,926 ) Other, net (249 ) 1,306 (21 ) 1,386 Total investment and other income (expense) 628 (6,055 ) 1,964 (10,472 ) Income before income taxes 91,704 121,300 186,682 205,756 Income tax expense 35,765 11,560 63,177 41,719 Net income 55,939 109,740 123,505 164,037 L ess: Net income attributable to noncontrolling interests, net of tax (13,602 ) (17,786 ) (28,914 ) (28,579 ) Net income attributable to TDS shareholders 42,337 91,954 94,591 135,458 Preferred dividend requirement (12 ) (12 ) (25 ) (25 ) Net income available to common shareholders $ 42,325 $ 91,942 $ 94,566 $ 135,433 Basic weighted average shares outstanding (1) 108,732 108,423 108,693 108,678 Basic earnings per share attributable to TDS shareholders (1) $ 0.39 $ 0.85 $ 0.87 $ 1.25 Diluted weighted average shares outstanding (1) 109,022 109,133 108,964 109,385 Diluted earnings per share attributable to TDS shareholders (1) $ 0.39 $ 0.84 $ 0.86 $ 1.23 Dividends per share (2) $ 0.1225 $ 0.1175 $ 0.2450 $ 0.2350 On January13, 2012, TDS shareholders approved a Share Consolidation Amendment to the Restated Certificate of Incorporation of TDS. Average basic and diluted shares outstanding used to calculate earnings per share for the comparative periods presented have been retroactively restated to reflect the impact of the increased shares outstanding as a result of the Share Consolidation Amendment. Dividends per share reflects the amount paid per share outstanding at the date the dividend was declared and has not been retroactively adjusted to reflect the impact of the Share Consolidation Amendment. The accompanying notes are an integral part of these consolidated financial statements. 3 Table of contents Telephone and Data Systems, Inc. Consolidated Statement of Comprehensive Income (Unaudited) Three Months Ended Six Months Ended June 30, June 30, (Dollars in thousands) Net income $ 55,939 $ 109,740 $ 123,505 $ 164,037 Net change in accumulated other comprehensive income Change in net unrealized gain (loss) on equity investments 49 138 49 138 Change related to retirement plan Amounts included in net periodic benefit cost for the period Amortization of prior service cost (934 ) (954 ) (1,868 ) (1,908 ) Amortization of unrecognized net loss 623 480 1,246 960 (311 ) (474 ) (622 ) (948 ) Change in deferred income taxes 463 523 933 1,046 Change related to retirement plan, net of tax 152 49 311 98 Net change in accumulated other comprehensive income 201 187 360 236 Comprehensive income 56,140 109,927 123,865 164,273 Less: Comprehensive income attributable to noncontrolling interest (13,602 ) (17,786 ) (28,914 ) (28,579 ) Comprehensive income attributable to TDS Shareholders $ 42,538 $ 92,141 $ 94,951 $ 135,694 The accompanying notes are an integral part of these consolidated financial statements. 4 Table of contents Telephone and Data Systems, Inc. Consolidated Statement of Cash Flows (Unaudited) Six Months Ended June 30, (Dollars in thousands) Cash flows from operating activities Net income $ 123,505 $ 164,037 Add (deduct) adjustments to reconcile net income to net cash flows from operating activities Depreciation, amortization and accretion 395,943 383,858 Bad debts expense 33,626 29,906 Stock-based compensation expense 20,955 18,913 Deferred income taxes, net 29,929 79,637 Equity in earnings of unconsolidated entities (48,781 ) (41,978 ) Distributions from unconsolidated entities 6,973 47,375 Loss on impairment of intangible assets 515 — Loss on asset disposals, net 900 4,381 (Gain) loss on investment 3,728 (13,373 ) Noncash interest expense 1,728 17,147 Other operating activities 1,010 1,070 Changes in assets and liabilities from operations Accounts receivable (10,197 ) (37,819 ) Inventory (58,467 ) (48,826 ) Accounts payable (23,336 ) 24,678 Customer deposits and deferred revenues 22,786 22,600 Accrued taxes 89,433 (459 ) Accrued interest (1,823 ) 1,355 Other assets and liabilities (81,517 ) (90,291 ) 506,910 562,211 Cash flows from investing activities Cash used for additions to property, plant and equipment (501,211 ) (350,856 ) Cash paid for acquisitions and licenses (52,213 ) (22,167 ) Cash received from divestitures 50,036 — Cash paid for investments (45,000 ) (71,000 ) Cash received for investments 128,444 213,030 Other investing activities (8,916 ) (816 ) (428,860 ) (231,809 ) Cash flows from financing activities Repayment of long-term debt (952 ) (613,387 ) Issuance of long-term debt 358 643,700 TDS Common Shares and Special Common Shares reissued for benefit plans, net of tax payments (39 ) 1,055 U.S. Cellular Common Shares reissued for benefit plans, net of tax payments (2,465 ) 1,264 Repurchase of TDS Common and Special Common Shares — (21,500 ) Repurchase of U.S. Cellular Common Shares — (62,308 ) Dividends paid (26,610 ) (24,343 ) Payment of debt issuance costs — (21,191 ) Distributions to noncontrolling interests (643 ) (1,377 ) Other financing activities 2,790 2,077 (27,561 ) (96,010 ) Cash classified as held for sale — (5,687 ) Net increase in cash and cash equivalents 50,489 228,705 Cash and cash equivalents Beginning of period 563,275 341,683 End of period $ 613,764 $ 570,388 The accompanying notes are an integral part of these consolidated financial statements. 5 Table of contents Telephone and Data Systems, Inc. Consolidated Balance Sheet — Assets (Unaudited) June 30, December 31, (Dollars in thousands) Current assets Cash and cash equivalents $ 613,764 $ 563,275 Short-term investments 150,921 246,273 Accounts receivable Due from customers and agents, less allowances of $25,195 and $25,738, respectively 380,629 393,978 Other, less allowances of $6,186 and $5,333, respectively 161,527 148,599 Inventory 189,242 130,044 Net deferred income tax asset 44,598 40,898 Prepaid expenses 86,794 80,628 Income taxes receivable 9,376 85,636 Other current assets 19,224 16,349 1,656,075 1,705,680 Assets held for sale — 49,647 Investments Licenses 1,507,447 1,494,014 Goodwill 816,668 797,077 Other intangible assets, net of accumulated amortization of $136,851 and $131,101, respectively 65,285 50,734 Investments in unconsolidated entities 213,049 173,710 Long-term investments 55,468 45,138 Other investments 1,017 3,072 2,658,934 2,563,745 Property, plant and equipment In service and under construction 10,482,936 10,197,596 Less: Accumulated depreciation 6,629,649 6,413,061 3,853,287 3,784,535 Other assets and deferred charges 115,435 97,398 Total assets $ 8,283,731 $ 8,201,005 The accompanying notes are an integral part of these consolidated financial statements. 6 Table of contents Telephone and Data Systems, Inc. Consolidated Balance Sheet — Liabilities and Equity (Unaudited) June 30, December 31, (Dollars and shares in thousands) Current liabilities Current portion of long-term debt $ 1,283 $ 1,509 Accounts payable 310,610 364,746 Customer deposits and deferred revenues 231,743 207,633 Accrued interest 5,522 7,456 Accrued taxes 53,698 41,069 Accrued compensation 83,080 107,719 Other current liabilities 105,640 144,001 791,576 874,133 Liabilities held for sale — 1,051 Deferred liabilities and credits Net deferred income tax liability 847,725 808,713 Other deferred liabilities and credits 391,898 383,567 Long-term debt 1,529,836 1,529,857 Commitments and contingencies — — Noncontrolling interests with redemption features 1,050 1,005 Equity TDS shareholders’ equity Series A Common and Common Shares (1) Authorized 290,000 shares (25,000 Series A Common and 265,000 Common Shares) (1) Issued 132,647 shares (7,135 Series A Common and 125,512 Common Shares) and 132,621 shares (7,119 Series A Common and 125,502 Common Shares), respectively (1) Outstanding 108,631 shares (7,135 Series A Common and 101,496 Common Shares) and 108,456 shares (7,119 Series A Common and 101,337 Common Shares), respectively (1) Par Value ($.01 per share) ($71 Series A Common and $1,255 Common Shares) (1) 1,326 1,326 Capital in excess of par value (1) 2,280,802 2,268,711 Treasury shares at cost: 24,017 and 24,165 Common Shares, respectively (1) (742,906 ) (750,921 ) Accumulated other comprehensive loss (8,494 ) (8,854 ) Retained earnings (1) 2,514,327 2,451,899 Total TDS shareholders’ equity 4,045,055 3,962,161 Preferred shares 830 830 Noncontrolling interests 675,761 639,688 Total equity 4,721,646 4,602,679 Total liabilities and equity $ 8,283,731 $ 8,201,005 The December 31, 2011 amounts reflect the impact of the Share Consolidation Amendment to the Restated Certificate of Incorporation of TDS, as approved by the TDS shareholders on January 13, 2012. The accompanying notes are an integral part of these consolidated financial statements. 7 Table of contents Telephone and Data Systems, Inc. Consolidated Statement of Changes in Equity (Unaudited) TDS Shareholders (Dollars in thousands) Series A Common and Common Shares (1) Capital in Excess of Par Value (1) Treasury Common Shares(1) Accumulated Other Comprehensive Income (Loss) Retained Earnings (1) Total TDS Shareholders’ Equity (1) Preferred Shares Non controlling Interests Total Equity (1) December 31, 2011 $ $ $ ) $ ) $ Add (Deduct) Net income attributable to TDS shareholders — 94,591 94,591 — — 94,591 Net income attributable to noncontrolling interests classified as equity — 28,869 28,869 Change in net unrealized gain (loss) on equity investments — — — 49 — 49 — — 49 Change related to retirement plan — — — 311 — 311 — — 311 Common and Series A Common Shares dividends — (26,585 ) (26,585 ) — — (26,585 ) Preferred dividend requirement — (25 ) (25 ) — — (25 ) Dividend reinvestment plan — 581 6,764 — (4,196 ) 3,149 — — 3,149 Incentive and compensation plans — 444 1,251 — (1,357 ) 338 — — 338 Adjust investment in subsidiaries for repurchases, issuances, and other compensation plans — 1,438 — — — 1,438 — 7,763 9,201 Stock-based compensation awards (2) — 9,711 — — — 9,711 — — 9,711 Tax windfall (shortfall) from stock awards (3) — (83 ) — — — (83 ) — — (83 ) Distributions to noncontrolling interests — (643 ) (643 ) Other — 84 84 June 30, 2012 $ $ $ ) $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 8 Table of contents Telephone and Data Systems, Inc. Consolidated Statement of Changes in Equity (Unaudited) TDS Shareholders (Dollars in thousands) Series A Common, Special Common and Common Shares Capital in Excess of Par Value Treasury Special Common and Common Shares Accumulated Other Comprehensive Income (Loss) Retained Earnings Total TDS Shareholders’ Equity Preferred Shares Non controlling Interests Total Equity December 31, 2010 $ $ $ ) $ ) $ Add (Deduct) Net income attributable to TDS shareholders — 135,458 135,458 — — 135,458 Net income attributable to noncontrolling interests classified as equity — 28,571 28,571 Change in net unrealized gain (loss) on equity investments — — — 138 — 138 — — 138 Change related to retirement plan — — — 98 — 98 — — 98 Common, Special Common and Series A Common Shares dividends — (24,318 ) (24,318 ) — — (24,318 ) Preferred dividend requirement — (25 ) (25 ) — — (25 ) Repurchase of shares — — (21,500 ) — — (21,500 ) — — (21,500 ) Dividend reinvestment plan — 66 2,534 — (649 ) 1,951 — — 1,951 Incentive and compensation plans — 577 1,377 — (456 ) 1,498 — — 1,498 Adjust investment in subsidiaries for repurchases, issuances and other compensation plans — (8,133 ) — — — (8,133 ) — (43,281 ) (51,414 ) Stock-based compensation awards (2) — 8,115 — — — 8,115 — — 8,115 Tax windfall (shortfall) from stock awards (3) — (274 ) — — — (274 ) — — (274 ) Distributions to noncontrolling interests — (1,377 ) (1,377 ) June 30, 2011 $ $ $ ) $ ) $ The December 31, 2011 amounts reflect the impact of the Share Consolidation Amendment to the Restated Certificate of Incorporation of TDS, as approved by the TDS shareholders on January 13, 2012. Reflects TDS Corporate and TDS Telecom
